Citation Nr: 0405495	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-15 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for malaria.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel












INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949 and from September 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The claim is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the record contains a VCAA 
development letter, it does not request that the veteran give 
VA everything he has pertaining to the claim.  See 38 C.F.R. 
§ 3.159(b).

Moreover, there are statements of record from Gary R. Goin, 
M.D. summarizing his treatment of the veteran.  On remand, 
the RO should ask that Dr. Goin provide his actual treatment 
records of the veteran, as they could prove relevant to the 
claim.

Finally, the RO should schedule the veteran for an 
examination for evaluation for his malaria which addresses 
all of the relevant criteria for addressing the disability, 
including blood testing.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (2003).  The January 2000 VA examination report 
does not reflect such testing, and the veteran has himself 
indicated that he believes he now has symptoms and signs of 
the disease which he had when it was active years ago.  As 
such, the duty to assist warrants scheduling the veteran for 
an examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Notify the veteran (a) of the 
information and evidence not of record that 
is necessary to substantiate his claim for 
an initial compensable evaluation for 
malaria; (b) of the information and evidence 
that VA will seek to obtain on his behalf; 
(c) of the information and evidence that he 
is expected to provide to VA; and (d) 
request that he provide any evidence in his 
possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003).

2.  Make arrangements to obtain from Gary R. 
Goin, M.D. the veteran's actual treatment 
records, as opposed to summaries, for 
malaria. 

3.  After the foregoing development has been 
accomplished, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
fully evaluate the manifestations of his 
service-connected malaria.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All necessary 
tests, including blood tests, should be 
conducted, and all clinical findings 
reported in detail.  

4.  Finally, readjudicate the veteran's 
claim of entitlement to an initial 
compensable evaluation for malaria with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



